Citation Nr: 0904608	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-14 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total and permanent rating for post 
traumatic stress disorder (PTSD), to include that no periodic 
examination be scheduled.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from May 1963 to April 
1965.  He was born in March 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  This matter was previously before the Board in 
July 2008 at which time it was remanded pursuant to the 
veteran's request for a Board hearing.  In August 2008, the 
veteran testified before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The veteran is over the age of 55.

2.  The veteran's PTSD has persisted without material 
improvement for nearly 5 years and is static.

3.  The veteran's total disability due to PTSD is permanent 
with no likelihood of improvement. 


CONCLUSION OF LAW

The 100 percent rating for PTSD is total, permanent, and 
static in nature.  38 U.S.C.A. §§ 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.327, 3.340 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 
2002) and implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Board need 
not consider the question of VCAA compliance since there is 
no detriment to the veteran as a result of any VCAA 
deficiencies in view of the fact that the full benefit sought 
by the veteran as to this issue is being granted by this 
decision of the Board.  Thus, any defect is harmless error.   

II.  Analysis

The veteran's PTSD is currently evaluated as 100 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, of 
VA's Schedule for Rating Disabilities.  The 100 percent 
rating was made effective in September 2004, thus rendering 
the rating in effect for approximately 4 years and 4 months.   

In the veteran's May 2005 Notice of Disagreement to the 
October 2004 rating decision assigning him a 100 percent 
rating for PTSD, the veteran expressed his disagreement with 
that part of the decision that found that the evidence was 
insufficient to support a total evaluation.  In support of 
his request that he be granted a "total and permanent 
evaluation", the veteran stated that his VA doctor had 
informed him that he would not get better in the future.

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Permanence of total disability 
will be taken to exist when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the veteran may be considered in determining permanence.  38 
C.F.R. § 3.340(b).

With respect to whether a veteran need undergo further VA 
examinations in order to retain a 100-percent disability 
rating, in service-connected cases, no periodic reexamination 
will be scheduled:  (i) when the disability is established as 
static; (ii) when the findings and symptoms are shown by 
examinations scheduled in paragraph (b)(2)(i) of this section 
or other examinations and hospital reports to have persisted 
without material improvement for a period of 5 years or more; 
(iii) where the disability from disease is permanent in 
character and of such nature that there is no likelihood of 
improvement; (iv) in cases of veterans over 55 years of age, 
except under unusual circumstances; (v) when the rating is a 
prescribed scheduled minimum rating; or (vi) where a combined 
disability evaluation would not be affected if the future 
examination should result in reduced evaluation for one or 
more conditions.  38 C.F.R. § 3.327(b)(2).

However, the Board emphasizes that pursuant to paragraph (a) 
§ 3.327, the above list only provides "guidelines" for 
requesting reexaminations, but shall not be construed as 
limiting VA's authority to request reexaminations at any time 
in order to ensure that a disability is accurate rated.  See, 
e.g., 38 C.F.R. § 3.344(a)-(c).

In finding that the veteran's 100 percent rating for PTSD was 
not considered permanent, the RO relied on findings from a 
March 2007 VA examination.  In this regard, the RO relayed 
the examiner's remarks that symptoms of the veteran's PTSD 
had improved, but that sustained improvement had not been 
shown.  The RO thus concluded that since there was a 
likelihood of improvement, the assigned evaluation was not 
considered permanent and was subject to a future review 
examination. 

While the March 2007 VA examiner did note that the veteran's 
overall functioning has had some periods of improvement, he 
explained that this was solely due to compliance with 
medication and treatment.  He went on to opine that it was 
unlikely, that even with continued treatment, the veteran's 
symptoms would improve sufficiently to render him 
"unemployable" for any period of time.  He reiterated that 
it was unlikely that the veteran would become employable at 
any future time.  Also, records from the Social Security 
Administration show that the veteran was awarded disability 
benefits in February 2004, made effective in October 2002, 
due to a primary diagnosis of "anxiety disorders" and a 
secondary diagnosis of "angina pectoris without IHD".  In 
terms of the veteran's psychiatric impairment alone, the 
March 2007 VA examiner noted that the veteran had been unable 
to work in any job since 2003 due to both physical 
limitations as well as PTSD, but he attributed the veteran's 
unemployability solely to his PTSD.  In this regard, the 
examiner stated that "the severity of the veteran's 
psychiatric symptoms continue to render him unemployable from 
a psychiatric perspective at this time, as the veteran cannot 
interact with others and maintain symptoms control, as 
indicated by a frequent history of irritability, anger 
outbursts, as well as difficulty maintaining his intrusive 
thoughts of Vietnam".  

It thus cannot be concluded from the evidence above that 
there has been any material improvement in the veteran's PTSD 
in the nearly 5 years (4 years and 4 months to be exact) that 
the veteran has been rated as 100 percent disabled, nor can 
it be concluded that there is a likelihood of improvement in 
the future.  This is especially so when considering the 
veteran's August 2008 hearing testimony that while he may 
feel better some days than others, he does not have a sense 
of any overall improvement in his PTSD symptoms.  He 
explained that his VA doctor had prescribed quite a few 
medications just to maintain an "even keel".  This appears 
consistent with a January 2004 VA psychiatry progress note 
stating that while the veteran was less irritable, he 
continued to endorse some PTSD symptoms in spite of a very 
aggressive combination of medication therapy.  The veteran's 
representative pointed out at the hearing that in a 
controlled environment things were fine for the veteran, but 
that he was prone at any time to experience severe anger 
problems and panic attacks.  Furthermore, the veteran's 
mature age of 62 is worthy of consideration in determining 
the likelihood of improvement.  

Based on the foregoing, the Board finds that the veteran's 
impairment due to PTSD is reasonably certain to continue 
throughout his lifetime and that permanence of the veteran's 
total disability rating in regard to this disability is shown 
to exist.  38 C.F.R. § 3.340(b).  

In terms of reexaminations, the Board finds that the veteran 
has met several of the criteria under 38 C.F.R. § 3.327(b)(2) 
such that no periodic reexamination need be requested in the 
future.  Specifically, the evidence of record demonstrates 
that he meets the following criteria:  his PTSD has been 
static since at least September 2004 (section i); his PTSD 
has been without material improvement for nearly 5 years 
(section ii); the disability from his PTSD is permanent and 
of such nature that there is no likelihood of improvement 
(section iii), and the veteran is over the age of 55 (he is 
now 62) (section iv).  

In sum, the Board concludes that the preponderance of the 
evidence supports the veteran's claim that his 100 percent 
rating for PTSD is permanent in nature.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.340(b).  The evidence further supports 
the criteria under 38 C.F.R. § 3.327 that no periodic future 
examination need be scheduled for the veteran's service-
connected PTSD.   


ORDER

The veteran's 100-percent rating for PTSD is permanent and 
static in nature; no future periodic examination need be 
scheduled for this disability.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


